 



EXHIBIT 10.58
June 19, 2006
VIA ELECTRONIC DELIVERY
Mr. Paul Benz
RE: Revised Offer of Employment
Dear Paul:
     We are very pleased to confirm our discussions regarding your joining
Gevity as Senior Vice President and Chief Information Officer, based at our
field support office in Bradenton, Florida. In this capacity, you will report
directly to Roy King, President and Chief Operating Officer, and be primarily
responsible for the duties and responsibilities of this position set forth below
and as they may evolve over time. We have prepared the following general summary
of the key terms of our offer of employment for your review.

         
 
  Start Date:   On or about June 26, 2006.
 
       
 
  Primary Duties:   Provide broad-based executive leadership, direction and
oversight for shared services and information technology in the development,
implementation and execution of innovative and cost effective solutions and
strategies that support a high level of customer service quality and business
opportunity. Work closely with the executive team and the operating functions of
the company to ensure the technology and shared service functions provide a
sustainable competitive advantage in the market place.
 
       
 
      In addition, other major duties of this position include:
 
       
 
      Create Business Value and Effective Alignment of Objectives
 
       
 
      Develop and maintain the short and long term information technology and
shared services strategic plans based on the company’s business plans, market
opportunities, operating requirements and efficiencies.
 
       
 
      Work closely with the CTO on execution of the company’s IT strategy.

 



--------------------------------------------------------------------------------



 



Paul Benz
June 19, 2006
Page 2 of 6

         
 
      Participate in strategic planning as a member of the company’s senior
management team.
 
       
 
      Maintain intimate knowledge of the company’s business plan.
 
       
 
      Advise management concerning shared services and information technology
issues, and implement business transformation and process improvement
initiatives.
 
       
 
      Support and help enable the company’s transformation from an
insurance-driven culture to a market/customer-focused business supported by
technology, best practice processes and people.
 
       
 
      Deliver Business Value Through Efficient Business Operations
 
       
 
      Provide leadership for the IT staff of approximately 70 professionals and
an operating budget of $12MM and capital budget of $1 — 10MM.
 
       
 
      Provide leadership for the shared service staff of approximately 225
service professionals and an operating budget of $15MM.
 
       
 
      Appraise and evaluate the results of overall operations regularly and
systematically.
 
       
 
      Create and maintain team’s budget, monitor performance against the budget
and act to ensure budget compliance, while driving for continuous process
improvement and internal efficiencies.
 
       
 
      Identify and implement efficiency initiatives with positive budget impact
within both the areas of responsibility and overall business.
 
       
 
      Develop High-Performing and Innovative Teams
 
       
 
      Hire, develop and retain highly qualified professional staff. Plan and
provide continuity and succession plans for all management and critical
positions. Lead by

2



--------------------------------------------------------------------------------



 



Paul Benz
June 19, 2006
Page 3 of 6

         
 
      example — in accordance with company values — with participation and
involvement.
 
       
 
      Oversee the development of team goals, objectives and operating procedures
that are directly aligned with the business needs.
 
       
 
      Maintain the highest standards of professional conduct and behavior in
dealing with associates, customers and external resources.
 
       
 
      Ensure organizational plans and initiatives are uniformly understood and
properly interpreted by teams.
 
       
 
      Other duties as assigned.
 
       
 
  Base Salary:   $240,000 per year payable in equal installments of $9,230.77 on
the Company’s normal bi-weekly payroll schedule.
 
       
 
  Paid Time Off:   You will be eligible for a total of 216 hours of paid time
off during each calendar year of employment, prorated for partial years. For
2006, you will be eligible for 96 hours of paid time off.
 
       
 
  Cash Bonus:   Commencing on the date of you employment, you will participate
in a cash bonus program that will provide a target bonus amount equivalent to
50% of base salary at threshold, 66.7% at target and 100% at superior,
calculated on the base salary actually paid to you during a calendar year. The
actual amount of the award, either more or less, will be based, in part, on an
evaluation of your individual performance and contribution, as well as the
overall financial performance of the Company. Of course, all bonus payments and
compensation decisions regarding executives are subject to final approval by the
Board or a duly authorized Committee.
 
       
 
  Long Tem    
 
  Incentive:   You will be eligible to participate in a long term incentive plan
which provides for equity awards at the equivalent of 75% of base salary at
threshold, 100% at target and 150% at superior, calculated on the base salary
actually paid to you during a calendar year. The actual amount

3



--------------------------------------------------------------------------------



 



Paul Benz
June 19, 2006
Page 4 of 6

         
 
      of the award, either more or less, will be based, in part, on an
evaluation of your individual performance and contribution, as well as the
overall financial performance of the Company. Awards are discretionary and are
subject to approval by the Board or a duly authorized Committee thereof.
 
       
 
  Signing bonus:   You will also be eligible for a $40,000.00 sign-on bonus; you
will be paid $20,000.00, less applicable taxes and withholdings, on your first
regular payroll date; the remaining $20,000.00 will be paid on the first payroll
date after 90 days of employment.
 
       
 
  Stock Options    
 
  And Restricted    
 
  Shares:   Initial Stock and Stock Option Award — As an inducement to commence
employment with Gevity, you will receive an award of non-qualified stock options
to purchase 50,000 shares of the Company’s common stock having a 10-year term
and 4-year vesting schedule, pursuant to which 25% of such options vest on each
anniversary of the date of the award. In addition, you will receive an award of
2,500 restricted shares of the Company’s common stock having a 4-year vesting
schedule, pursuant to which 25% of such shares vest on each anniversary of the
date of the award. Such options and restricted shares will be granted under and
subject to the terms of the Company’s 2005 Equity Incentive Plan. Typically,
these awards are made on the first day of the month following your first date of
employment.
 
       
 
  Benefits:   You are immediately eligible to participate in Gevity’s health and
welfare benefits. Should you elect to participate in Gevity’s health and welfare
benefits, they will begin immediately upon your hire date. You should submit
your Benefits Election Form with your other new hire paperwork. If you have any
questions about your health and welfare benefits, please contact internal Human
Resources by calling MYHR (x6947). Remember — benefits enrollment is your
responsibility. The Company’s contribution toward coverage commences as of your
effective date. If you do not enroll at the time of your initial eligibility,
you must wait for the

4



--------------------------------------------------------------------------------



 



Paul Benz
June 19, 2006
Page 5 of 6

         
 
      next annual enrollment period or qualifying event. In addition, you will
be eligible to participate in our benefit plans including a 401(k) consistent
with other executives of the Company. A detailed summary will be provided to
you.
 
       
 
  General
Severance:   In the event your employment is terminated for any reason other
than for “Cause” and provided you execute a full and complete general release of
all employment-related claims, if any, against the Company, the Company will pay
you the sum of one times your annual base salary, as in effect at the time of
your termination. Such sum shall be paid to you in twenty-six (26) equal
payments on the Company’s regular bi-weekly payroll cycle over the twelve
(12) month period immediately following the termination of your employment but
in no event shall payments extend beyond March 15th of the year following your
termination. In addition, during the Severance Period, you may continue to
participate in the health and dental plans provided to you as of the date of
termination at the same level and in the same manner as if your employment had
not terminated. If the terms of any benefit plan referred to in this section do
not permit your continued participation, then the Company will arrange for other
coverage providing substantially similar coverage at no additional cost to you.
 
       
 
      For the purposes of this Agreement, “Cause” means (i) your willful and
continued failure to perform substantially your duties with the Company (other
than any such failure resulting from your incapacity due to physical or mental
illness) or (ii) the willful engaging by you in illegal conduct or gross
misconduct which is demonstrably and materially injurious to the Company or its
affiliates.

     As a condition of employment, the Company must be satisfied that you are
not subject to any agreement or understanding that would directly or indirectly
restrict your ability to perform duties for the Company and you will be required
to enter into our usual Non-Solicitation, Non-Compete and Confidentiality
Agreement. This agreement generally limits your solicitation of Company clients,
use of the Company’s confidential information, and your employment by a
competitor of Gevity for a period of one year

5



--------------------------------------------------------------------------------



 



Paul Benz
June 19, 2006
Page 6 of 6
after you leave the Company. A copy of this required document will be provided
to you. You will also need to successfully undergo a background check and drug
screen prior to beginning employment.
     Please let us know whether you accept these general terms of employment, by
signing in the space provided below, and returning a copy to my attention.
     Paul, we believe that the position of Senior Vice President and Chief
Information Officer, provides an excellent opportunity for you to join a strong
leadership team and share in the direct responsibility for the ongoing success
of an exciting, challenging, and growing company.
     Our senior management and the board of directors look forward to welcoming
you to the Gevity team.

         
 
  Very Truly Yours,    
 
       
 
  /s/ Edwin E. Hightower, Jr.    
 
 
 
Edwin E. Hightower, Jr.     
 
  Vice President and General Counsel    

Agreed to and Accepted by:

     
/s/ Paul Benz
 
Paul Benz
    

Date: June 19, 2006

     
Cc:
  Erik Vonk
Roy King

6